Exhibit 10.4

 

September 12, 2005

 

Mark Ianni

 

Dear Mark:

 

The full year 2004 results ended with an after-tax profit, exclusive of the
subchapter conversion tax credit, of $286,302. Unfortunately, this was well
below the lowest level where bonus is paid in our 2004 bonus program. We have
adjusted the bonus levels as follows for 2005 in accordance with our new plans.

 

The bonus plan for 2005 has been adjusted to reflect the goals for our company
this coming year. Your bonus will be based on the profit after-tax using a
standard corporate tax rate.

 

7.5%

of your cumulative salary if the company achieves an after-tax profit of

$ 400,000

15%

of your cumulative salary if the company achieves an after-tax profit of

$ 800,000

22.5%

of your cumulative salary if the company achieves an after-tax profit of

$1,200,000

30%

of your cumulative salary if the company achieves an after-tax profit of

$1,600,000

37.5%

of your cumulative salary if the company achieves an after-tax profit of

$2,000,000

50%

of your cumulative salary if the company achieves an after-tax profit of

$2,700,000

62.5%

of your cumulative salary if the company achieves an after-tax profit of

$3,600,000

75%

of your cumulative salary if the company achieves an after-tax profit of

$4,600,000

 

In addition, you will earn 12.5% of your cumulative salary if, in my opinion,
you have met the criteria outlined on the attached.

 

The bonus period will be the fiscal months of February 2005 through January
2006. You must be an active employee of Bakers Footwear Group at the time
bonuses are paid to be eligible to receive your bonus.

 

We are excited about the challenges and prospects in the coming year. We hope
it’s profitable for all of us and our shareholders.

 

 

Sincerely,

 

 

 

 

Peter Edison

 

ss

[Attachment, 2005 Goals and Objectives, omitted. The Company undertakes to
furnish a supplemental copy of such attachment to the Securities and Exchange
Commission upon request.]